In re Laredo Offshore Services, Inc.; The Grand, LTD. et al.; Defendant(s); Applying For Supervisory and/or Remedial Writs, Parish of Plaquemines, 25th Judicial District Court Div. A, No. 57-515; to the Court of Appeal, Fourth Circuit, No. 2011-01139.
Granted. The judgment of the district court is reversed. Relators’ motion to compel is granted. See Hodges v. Southern Farm Bureau Casualty Ins. Co., 433 So.2d 125, 129 (La.1983) (explaining one of the basic objectives of the Louisiana discovery process is “to afford all parties a fair opportunity to obtain facts pertinent to the litigation ... ”).